Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-12 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “industrial” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “industrial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “industrial pressurized tank” has been rendered indefinite by use of the term “industrial” as it is unclear to what scope the term “industrial” encompasses in terms of pressurized tanks.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 10-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mantes (U.S. 2019/0030554).
With respect to claim 1, Mantes discloses A spray tank backpack apparatus (figures 1-3) comprising:
a frame (figure 2, at #4) having a frame left side (42), a frame right side (at 44), a frame top side (at 24), and a plurality of frame braces extending between the frame left side and the frame right side (the brace beneath 24 and at 46);
a tank shelf coupled to the frame (shelf of 26), the tank shelf including a shelf perimeter (perimeter of 26) and a plurality of shelf braces (this can be taken as the noted braces between the shelf base and the perimeter, the noted ridges, or the back connecter which affixes 26 to the two 44s, shown in figure 16), the shelf perimeter being coupled adjacent a bottom end of each of the frame left side and the frame right side (figures 103 and 16), the plurality of shelf braces being configured to support an industrial pressurized tank (note configured, and treating 6 as the tank);
a pair of hose brackets coupled to the frame (figure 11, discloses on the bottom of the frame protrusions on the bottom left and right side (note the ring on the left) these protrusions can have the hose wrapped there to, the examiner notes that wrapping a hose between two extruding protrusions is known, and any two such protrusions on the device (either coupled directly or coupled via the tanks base) reads on said limitation), the pair of hose brackets being configured to receive a hose of the industrial pressurized tank (see above rejection as there is noted a hose, and its configured to wrap around any two protrusions to thus coil it between them); and

With respect to claim 8, Mantes discloses a wand holder coupled to the frame (figure 2, discloses 48 and a lower ring beneath it seen in figure 1 that 86 of the wand is inserted thereto), the wand holder comprising an upper wand ring (48) and a lower wand ring (where 86 is inserted into) coupled to the frame right side, the wand holder being configured to receive a spray wand of the industrial pressurized tank (see figure 1).
With respect to claim 10, Mantes discloses each of the frame left side and the frame right side having a lower vertical portion, a medial angled portion, and an upper vertical portion (see figures 2 and 3).
With respect to claim 11, Mantes discloses a waist belt coupled to the frame (52 coupled to the bottom of said frame in figure 3), the waist belt including a left belt portion and a right belt portion coupled to the frame left side and the frame right side (figure 3, noting both sides are connected one to the left and one to the right side of the frame (near the middle), respectively, and a belt fastener to adjustably and selectively engage the left belt portion and the right belt portion (the noted straps coming from the two buckles).

Claim(s) 1-3, 6, and 10-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hoppa (U.S. 2014/0209646).
With respect to claim 1, Hoppa discloses A spray tank backpack apparatus (figures 1-3, noting the backpack being for caring a bulk item, a spray tank being a bulk item) comprising:
a frame (figure 2, at #11) having a frame left side (left side of 11) a frame right side (right side of 11), a frame top side (top of 11), and a plurality of frame braces extending between the frame left side 
a tank shelf (shelf 12, noting a tank is not claimed, and a tank can be placed on shelf 12, tanks being bulk items) coupled to the frame (figure 1), the tank shelf including a shelf perimeter (perimeter of 12) and a plurality of shelf braces (the braces between the perimeter of 12, noting there being a midd one and one between 14), the plurality of shelf braces being configured to support an industrial pressurized tank (the braces configured to support bulk items, i.e. configured to support a tank);
a pair of hose brackets coupled to the frame (the pair of brackets holding 17, noting that a hose is not claimed, and a hose or tubing could be therein wrapped around them), the pair of hose brackets being configured to receive a hose of the industrial pressurized tank (the two brackets configured to receive a hose); and
a pair of shoulder straps (16) coupled to the frame (figures 3 and 4), the pair of shoulder straps being configured to be worn like a backpack (figure 4).
With respect to claim 2, Hoppa discloses the shelf perimeter being pivotably coupled to the frame (figure 3); a shelf support lip coupled to the frame (the lip end of 13 which then the shelf is rest against in figure 4, the lip being the end of 13), the shelf support lip being coupled to the bottom end of each of the frame left side and the frame right side (see figures 3 and 4, the ledge 13 being taken as the lip).
With respect to claim 3, Hoppa discloses a pair of shelf support straps (the two 18s) being coupled to the frame and the tank shelf, the pair of shelf support straps extending from the frame left side and the frame right side to the shelf perimeter.
6. The spray tank backpack apparatus of claim 1 further comprising a tank support strap coupled to the frame, the tank support strap being coupled to the frame left side and the frame right side and 
With respect to claim 10, Hoppa discloses each of the frame left side and the frame right side having a lower vertical portion, a medial angled portion, and an upper vertical portion (see figures 1-4)).
With respect to claim 11, Hoppa discloses a waist belt coupled to the frame (see figures 1-4)), the waist belt including a left belt portion and a right belt portion coupled to the frame left side and the frame right side (figures  1-3, noting both sides are connected one to the left and one to the right side of the frame (near the middle), respectively, and a belt fastener to adjustably and selectively engage the left belt portion and the right belt portion (paragraph 0035).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppa in view of Schrum (U.S. 2017/0106385).


Schrum discloses, when supporting a tank that is circular including a circular support ring (figure 13 at 194) to support a tank. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a central support ring, such as disclosed by Schrum into the system of Hoppa, allowing Hoppa to be used with a circular bulk item such as the tank of Schrum. This combination is understood as replacing the frame of Schrum with that of Hoppa allowing the frame to be modified in Hoppa to carry the spraying system of Schrum (but utilizing the structural frame of Hoppa for its support over the more complex frame of Schrum). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantes in view of Gill (U.S. 2008/0277301).
With respect to claim 7, Mantes discloses the frame and a tank handle (see figures 1-4), but fails a safety lanyard coupled to the frame, the safety lanyard being coupled to the plurality of frame braces and being configured to loop through a tank handle of the industrial pressurized tank.
Gill discloses, figure 5, a safety strap 32 (lanyard) which allows the device to securely affix the tank to the noted frame 14. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to include a support strap (lanyard) of Gill into that of Mantes, as doing so would allow the device to further secure the tank to the frame to prevent any unwanted lose of the tank from the frame from any possible dislodgment. Noting that the straps being affixed to the frame specifically in Mantes is a matter of placing them at a desired location of the support to affix the tank (see MPEP 2144.04 (VI-C)). 
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantas in view of Janik (U.S. 2018/0021800).
With respect to claim 9. Mantas discloses the noted hose brackets, but fails to disclose spray each of the pair of hose brackets being T-shaped.
Janik, figure 5a, disclose two sets of pronged brackets (a top and bottom 164) allowing the device to securely fashion the hose there to and allowing it to be wrapped about it), noting just two hooks can be used, paragraph 0034. 
 It would have been obvious t one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the noted bracket structure of Janik (noting that the left side and the right side formed hooks, each side having a hook opposite there of thus being somewhat T in shape) into that of Mantas to more effectively secure and wrap the hose to the device for storing it. The examiner notes that though Janik does not disclose specifically T shaped hooks, the disclosure of having hooks outwards of the bracket to allow for a long hose to be securely wrapped is disclosed and modifying the shape there of to accomplish the same desired result would be a matter of shape change (see MPEP 2144.04). 
Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The invention of claim 12, as claimed, incorporate the variety of noted elements seen in the above rejection, and though all the elements are found above, incorporating them all into a single reference would have been understood as less obvious but more hindsight inclusion of everything to arrive at applicants own invention (essentially combining the backpack of Hoppa with that Schrum would give you the tank/wand/hose/frame and wand holding as well as the hose bracket per say, but would require further modification of the Schrum reference which would be improper).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752